CLARK, Judge,
dissenting.
Judge Wood, Chief District Judge of the Thirteenth Judicial District, presided over this custody trial; and after hearing and seeing twenty-one witnesses over a period of two days, ordered that the custody of Stacy Peal, aged 9, be changed from the mother to the father, and that the father retain custody of Stacy’s older brother, John Charles. Judge Wood had also presided over the original custody trial between the parents in July 1977.
This court must indulge a presumption in favor of the validity of Judge Wood’s custody order. It is a well-established principle that the trial judge’s findings of fact in custody orders are binding on the trial courts if supported by competent evidence. Blackley v. Blackley, 285 N.C. 358, 204 S.E. 2d 678 (1974); King v. Allen, 25 N.C. App. 90, 212 S.E. 2d 396, cert. denied, 287 N.C. 259, 214 S.E. 2d 431 (1975). Judge Wood made findings of fact. In my opinion the findings of fact clearly establish that the trial judge considered and found several substantial factors which had changed since the 1977 hearing, including the following:
1. Preference of the child. The court found that Stacy preferred to stay with his father. This is entitled to considerable weight, particularly so in this case because Stacy wanted to be with both his father and older brother. The court found that the father’s motion for custody was based on Stacy’s preference. Thé majority points out that at his second appearance as a witness Stacy testified that he preferred to stay with his mother. It should also be noted that in this appearance Stacy also testified that his mother told him the F.B.I. from Fayetteville would come and get him with fire in their eyes if he did not want to live with her. The trial court’s finding of preference is supported by the evidence and is binding on this Court.
*5702. Increase in age. The original custody trial, when custody was awarded by Judge Wood to the mother, was in 1977 when Stacy was five years old. At that time Stacy was not attending school. At the time of this hearing he was in the fourth grade. The trial court obviously recognized that these were critical years in the young boy’s life with significant changes in his biological and intellectual horizons. It is also significant that in this order Judge Wood found that at the 1977 trial it was his opinion that the father should have custody of both boys except for Stacy’s tender age.
The majority opinion also recognizes findings of intemperate acts by the mother and grandmother and social activities by the mother with her boyfriend, but these findings are discounted in the majority opinion with the observation that they did not adversely affect Stacy. These and other findings of fact were determined to relate to the welfare of the child and were obviously considered by the trial judge in adjudging the child’s best interest.
It is noted that the trial court denied the mother’s motion to stay its custody order. The mother has not moved in this Court for a stay or supersedeas. I assume, therefore, that Stacy has been in the custody of his father since the order was entered on 7 October 1980. The majority opinion results in the immediate return of Stacy, after a year with his father and older brother, to his mother under custodial circumstances not now known to the Court.
In child custody cases when the trial judge has heard and seen the witnesses, the contesting parents, and the child, and has awarded custody which he finds is in the best interest of the child, it is particularly important that the appellate courts recognize the presumption of validity and avoid any semblance of judicial imperialism.